Felton, Chief Judge,
dissenting. If I had my way I would hold that an appeal within a time allowed for an amendment (in the absence of which a petition would stand dismissed) was a waiver of the right to file an amendment. However, I think that Supreme Court cases preclude any such result, as I think the discussion in Peyton v. Rylee, 191 Ga. 40 (11 SE2d 195) will disclose.
It seems to me that there is no difference between the sustaining of a special and general demurrer in an order which provides for the dismissal of the action in the absence of amendment within the time allowed. The sustaining of a general demurrer, without more, is a dismissal of the action which precludes .its subsequent pendency in the trial court. The sustaining of a general or special demurrer providing for automatic dismissal in the absence of amendment prevents the finality of *678dismissal until the expiration of the time allowed for amendment in the absence thereof. Since we are bound by applicable Supreme Court decisions there is no alternative but to follow them.
Frankum, P. J., and Pannell, J., concur in the dissent.